PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/554,069
Filing Date: 28 Aug 2017
Appellant(s): Kondo et al.



__________________
Vincent L. Pham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 4-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (U.S. Pat. No. 5,851,663) in view of Fontanelli et al. (EP 0115871).
Regarding claims 1, 2 and 10-11, Parsons et al. teaches a pressure-sensitive adhesive selected from rubber or acrylic adhesives containing from 10 to 60% by weight of a non-halogen intumescent flame retardant. (Abstract). The adhesive composition may be applied onto the surface of a backing material (i.e. a film layer having an upper and lower surface) to form an adhesive tape. (col. 3, lines 58-62). The flame retardant may include intumescent ammonium polyphosphate. (col. 3, lines 9-12). 
With respect to the limitation “decorative sheet”, the limitation does not impart additional structural features beyond the “film layer” and “pressure sensitive adhesive layer” and as such the adhesive tape of Parsons et al. meets the limitations of a “decorative sheet” as presently claimed.
Parsons et al. does not explicitly teach that the content of ammonium polyphosphate is within the range as set forth in claim 1. Parsons et al. teaches that suitable compositions for the flame retardant may include a combination of ammonium polyphosphate and a nitrogen containing oligomer as set forth in EP 0115871. (col. 2, lines 57-60).
Fontanelli et al. teaches self-extinguishing compositions based on thermoplastic polymers having a content of 10-20 parts ammonium polyphosphate and 5-8 to parts nitrogen containing oligomer when used as a total amount of 100 parts by weight. (page 3, lines 24-30). 
In the intumescent composition of Fontanelli et al., the ratio of ammonium polyphosphate to nitrogen oligomer is approximately 55-80% of the composition in view of the ratios disclosed above. As such, when Parsons et al. discloses using 10-100 parts by weight of intumescent ammonium polyphosphate in the pressure sensitive adhesive composition (col. 3, lines 20-34), the adhesive would contain approximately 6-80% of ammonium polyphosphate based on the ratios disclosed in Fontanelli et al. These ratios substantially overlap with the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to use an amount of intumescent ammonium polyphosphate as disclosed in Parsons et al. wherein the intumescent ammonium polyphosphate contains 10-20 parts ammonium polyphosphate for 100 parts of polymer as disclosed in Fontanelli et al.
One of ordinary skill in the art would have found it obvious to use the intumescent composition disclosed Fontanelli et al. as Parsons et al. explicitly teaches that the composition in Fontanelli et al. is advantageous for use in his invention. (col. 2, lines 57-60).

Regarding claims 4 and 13, the flame retardant may be jet milled to particle size of 5 microns. (see Example 1).
Regarding claim 5, the backing layer may be made of PET, polyimide or a polyolefin, including polyethylene. (col. 3, lines 61-62 and Example 24).
Regarding claim 6, the thickness of the adhesive layer is 125 microns or less, preferably 5 to 10 microns. (col. 3, lines 20-33). While the backing layer thickness is not explicitly disclosed in Parsons et al., one of ordinary skill in the art would have found it obvious to optimize the thickness of the backing layer to provide sufficient rigidity to the adhesive tape to enable easy manipulation thereof.
Regarding claim 8, the adhesive may be selected from the group of homopolymers of acrylic acid, methacrylic acid, 2-ethyle hexacrylate, butyl acrylate, methacrylamide and acrylonitrile. (col. 4, lines 38-51).
Regarding claim 9, the glass transition temperature of the adhesive should be less than 0oC. col. 4, lines 43-45).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (U.S. Pat. No. 5,851,663) in view of Fontanelli et al. (EP 0115871), further in view of Ohara (U.S. Pat. No. 7,611,771).
Parsons and Fontanelli et al. are relied upon as described in the rejection of claims 1 and 10, above.
Parsons et al. does not teach the degree of polymerization of the ammonium polyphosphate.
Ohara teaches a flame retardant comprising ammonium polyphosphate having a polymerization degree of 20 to 2000 in a binder resin material. (Abstract). Ohara teaches that this 
It would have been obvious to one of ordinary skill in the art to use ammonium polyphosphate degree having a degree of polymerization within the range disclosed in Ohara. 
One of ordinary skill in the art would have found it obvious to have a degree of polymerization within the range disclosed by Ohara for the purpose of optimizing the low water solubility and cost thereof.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (U.S. Pat. No. 5,851,663) in view of Fontanelli et al. (EP 0115871), further in view of Ikemoto et al. (JP 2008-143165).
Parsons and Fontanelli et al. are relied upon as described in the rejection of claims 1 and 10, above.
Parsons et al. does not teach the specific calorific value being not greater than 8 MJ/m2.
Ikemoto et al. teaches an incombustible decorative panel comprising a flame retardant material therein. (Abstract). Ikemoto et al. teaches that the total calorific value of the decorative panel should be 8 MJ/m2 or less after 20 minutes. (par. [0008] and [0010]).
It would have been obvious to one of ordinary skill in the art to control the content of flame retardant and thickness of adhesive layer such that the adhesive tape of Parsons et al. has a calorific value at 20 minutes of 8 MJ/m2 or less as disclosed in Ikemoto et al.
One of ordinary skill in the art would have found it obvious to control the calorific value of the adhesive tape to be 8 MJ/m2 or less after 20 minutes to make the adhesive tape substantially incombustible and therefore have high fire resistance.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (U.S. Pat. No. 5,851,663) in view of Fontanelli et al. (EP 0115871),  further in view of Ohrui et al. (U.S. Pat. No. 6,646,050).
Parsons and Fontanelli et al. are relied upon as described in the rejection of claims 1 and 10, above.
Parsons et al. does not teach a crosslinking agent content of 0.1 to 10 parts by mass of an isocyanate.
Ohrui et al. teaches an adhesive composition comprising a (meth)acrylic ester and a crosslinking agent in an amount of 0.001 to 50 parts by weight with respect to the (meth)acrylic ester adhesive from the standpoint of controlling adhesion to the adherend and stress relaxation. (col. 5, lines 56-62). The crosslinking agent includes polyisocyanates includes hexamethylene diisocyanate. (col. 5, lines 1-9).
It would have been obvious to one of ordinary skill in the art to include a polyisocyanate compound as a crosslinking agent in the adhesive of Parsons et al.
One of ordinary skill in the art would have found it obvious to include an isocyanate crosslinking agent for the purpose of improving the material properties of the adhesive including adhesion and stress relaxation, as disclosed in Ohrui et al.

(2) Response to Argument
Appellant argues that the rejection of claims 1 and 10 over U.S. Patent No. 5,851,663 (Parsons) in view of EP Patent Publication 0115871 (Fontanelli) is in error because the combination fails to teach the recitation of “a pressure sensitive adhesive composition containing 
Parsons teaches a pressure-sensitive adhesive selected from rubber or acrylic adhesives containing from 10 to 60% by weight of a non-halogen intumescent flame retardant. (Abstract). While the specific content of ammonium polyphosphate within the “intumescent flame retardant” composition is not disclosed in Parsons, the primary reference teaches that “intumescent flame retardant” materials refers to compounds which may include materials disclosed in the Fontanelli reference (see Parsons, col. 2, line 67) and comprise a mixture of ammonium polyphosphate, melamine cyanurate and a hydroxyalkyl derivative of isocyanuric acid. (Parsons, col. 2, line 66 – col. 3, line 4). Fontanelli teaches that the intumescent flame retardant composition used in a polymer composition comprises 10-20 parts ammonium polyphosphate and 5-8 to parts nitrogen containing oligomer when used as a total amount of 100 parts by weight (page 3, lines 24-30) which means that the ammonium polyphosphate is included in approximately 55-80% of the “intumescent flame retardant” composition of both Fontanelli and Parsons. Thus, the adhesive composition of Parsons would contain approximately 6-80% of ammonium polyphosphate based on the ratios disclosed in Fontanelli which falls within the presently claimed ranges of claims 1 and 10.
On page 4 of the Appeal Brief, Appellant’s calculations are based on the minimum amount of ammonium polyphosphate used in the specific polymer composition of Fontanelli and Appellant argues that this lies outside of the claimed range when applying the same amount of the adhesive composition of Parsons. These arguments are not persuasive because the content of ammonium polyphosphate as it relates to amount the thermoplastic polymer composition in Fontanelli is different from the amount which Parsons explicitly teaches as being suitable for use 
Appellant further argues the rejections of claims 3 and 12 over Parsons, Fontanelli and U.S. Patent No. 7,611,771 (Ohara) is in error because one of ordinary skill in the art would not have found it obvious to use an ammonium polyphosphate having a degree of polymerization of not less than 1000 as presently claimed based on the teachings of the reference. (Appeal Brief, page 3). The Examiner disagrees.
The Appellant specifically argues that because Fontanelli teaches that the polymerization degree of the ammonium polyphosphate is generally between 50 to 500 (page 6, lines 6-10) while the degree of polymerization in Ohara is 20 to 2000 in a binder resin material. (Abstract). Appellant’s arguments are not persuasive because the degree of polymerization disclosed in 
Appellant’s arguments with respect to the compositional differences of Ohara and Fontanelli are further not found persuasive. (see Appeal Brief, page 6, 2nd full paragraph). The rejections as set forth in the office action mailed on 10/26/2020 is based on the combination of Parsons, Fontanelli and Ohara and Appellant has not persuasively argued why the polymerization degree of Ohara would not be suitable for the adhesive composition of Parsons. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        
Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.